 
Exhibit 10.1
 
 
AMENDMENT NO. 1 dated as of February 13, 2017 (this “Amendment”), to the CREDIT
AGREEMENT dated as of January 21, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement), among CROWN CASTLE INTERNATIONAL CORP., a Delaware corporation (the
“Borrower”), the LENDERS and ISSUING BANKS party thereto and JPMORGAN CHASE
BANK, N.A. (“JPMorgan”), as Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower, in accordance with Section 2.21 of the Credit Agreement,
has delivered to the Administrative Agent a Maturity Date Extension Request
dated as of January 19, 2017, requesting the extension of the Revolving Maturity
Date and the Term Maturity Date by one year to January 21, 2022 (the “Maturity
Date Extension”);


WHEREAS, (a) each Lender holding Revolving Commitments and/or Revolving Loans
immediately prior to the consummation of the transactions specified in Section 3
hereof (each, an “Existing Revolving Lender”) and each Lender holding Term Loans
immediately prior to the consummation of the transactions specified in Section 3
hereof (each, an “Existing Term Lender” and, together with each Existing
Revolving Lender, collectively, the “Existing Lenders”) that executes and
delivers a signature page to this Amendment (each, a “Consenting Revolving
Lender” or a “Consenting Term Lender”, as applicable, and collectively, the
“Consenting Lenders”) at or prior to 10:00 p.m., New York City time, on February
10, 2017 (the “Delivery Time”), will have agreed to the terms of this Amendment
upon the effectiveness of this Amendment on the Amendment Effective Date (as
defined below), and (b) each Existing Lender that does not execute and deliver a
signature page to this Amendment at or prior to the Delivery Time (each, a
“Declining Revolving Lender” or a “Declining Term Lender”, as applicable, and
collectively, the “Declining Lenders”) will be deemed not to have agreed to this
Amendment and will be subject to the mandatory assignment provisions of Sections
2.18(b) and 2.21(c) of the Credit Agreement upon the effectiveness of this
Amendment on the Amendment Effective Date (it being understood that the
interests, rights and obligations of the Declining Lenders under the Loan
Documents will be assumed by (a) certain Consenting Lenders and (b) certain
financial institutions that are not Existing Lenders and that are party hereto
(each, a “New Revolving Lender” or “New Term Lender”, as applicable, and
collectively, the “New Lenders”), in each case in accordance with Sections
2.18(b), 2.21(c) and 9.04(b) of the Credit Agreement and Sections 3(a) and 3(b)
hereof);


WHEREAS, with respect to the foregoing, this Amendment is an amendment entered
into pursuant to Section 2.21 of the Credit Agreement to provide for the
Maturity Date Extension;


WHEREAS, the Borrower intends to incur additional Term Loans in an aggregate
principal amount not to exceed $500,000,000.00 (the “Tack-On Term
 
 

--------------------------------------------------------------------------------

2
 
 
Loans”), which Tack-On Term Loans shall, on and after the Amendment Effective
Date, be part of the same Class of Term Loans as the Term Loans made under
Section 2.01(a) of the Credit Agreement on the Effective Date (the “Existing
Term Loans”) and the proceeds of which will be used to pay all fees and expenses
of the Borrower payable in connection with this Amendment and for general
corporate purposes;


WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein to permit the incurrence of the Tack-On
Term Loans under the Credit Agreement (for the avoidance of doubt, the
incurrence of the Tack-On Term Loans will not be a Term Loan Increase under
Section 2.20 of the Credit Agreement);


WHEREAS, the Borrower has requested that the financial institutions set forth on
Schedule III hereto (the “Tack-On Term Lenders”) commit to make the Tack-On Term
Loans on the Amendment Effective Date (the commitment of each Tack-On Term
Lender to provide its applicable portion of the Tack-On Term Loans, as set forth
opposite such Tack-On Term Lender’s name on Schedule III hereto, is such Tack-On
Term Lender’s “Tack-On Term Commitment”); and


WHEREAS, the Tack-On Term Lenders are willing to make the Tack-On Term Loans to
the Borrower on the Amendment Effective Date on the terms and subject to the
conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:


SECTION 1.  Rules of Interpretation.  The rules of interpretation set forth in
Section 1.03 of the Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis.


SECTION 2.  Amendments to Credit Agreement.


(a)  Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:


“First Amendment Effective Date” means February 13, 2017.


“First Amendment” means Amendment No. 1, dated as of the First Amendment
Effective Date, among the Borrower, the Administrative Agent, the Lenders party
thereto and the Issuing Banks party thereto.


“Tack-On Term Commitment” has the meaning assigned to such term in the First
Amendment.


“Tack-On Term Lender” has the meaning assigned to such term in the First
Amendment.
 
 

--------------------------------------------------------------------------------

3

 
“Tack-On Term Loans” has the meaning assigned to such term in the First
Amendment.


(b)  Section 1.01 of the Credit Agreement is hereby amended by replacing the
text “2021” in each of the definitions of “Revolving Maturity Date” and “Term
Maturity Date” with the text “2022”.


(c)  Section 1.01 of the Credit Agreement is hereby amended by inserting the
text “initial” immediately prior to each occurrence of the text “Term
Commitment” in the definition of “Term Commitments”.


(d)  Section 2.01 of the Credit Agreement is hereby amended by (i) replacing the
text “a Term Loan” with the text “an initial Term Loan” in clause (a) thereof,
(ii) adding the text “initial” immediately before the text “Term Commitment” in
clause (a) thereof, and (iii) adding the following text at the end of the first
sentence thereof:


Subject to the terms and conditions set forth in the First Amendment, each
Tack-On Term Lender agrees to make a Tack-On Term Loan to the Borrower on the
First Amendment Effective Date in a principal amount not exceeding such Tack-On
Term Lender’s Tack-On Term Commitment.


(e)  Section 2.07(a) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following text:


(a)  Unless previously terminated, (i) the initial Term Commitments shall
automatically terminate upon the initial funding of the initial Term Loans on
the Effective Date, (ii) the Tack-On Term Commitments shall automatically
terminate upon the funding of the Tack-On Term Loans on the First Amendment
Effective Date, (iii) the Revolving Commitments shall automatically terminate on
the Revolving Maturity Date, and (iv) the 364-Day Commitments shall
automatically terminate on the 364-Day Maturity Date.


(f)  Section 2.09(a) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following text:


(a)  Subject to adjustment pursuant to Section 2.10(d), the Borrower shall repay
Term Borrowings, if any, on the last day of each March, June, September and
December, beginning on June 30, 2016, in an aggregate principal amount equal to
(i) for each such date occurring on or prior to the third anniversary of the
Effective Date, 0.625% of the aggregate principal amount of the Term Borrowings
outstanding on the First Amendment Effective Date, (ii) for each such date
occurring after the third anniversary of the Effective Date but on or prior to
the fifth anniversary of the 
 
 

--------------------------------------------------------------------------------

4
 
 
Effective Date, 1.250% of the aggregate principal amount of the Term Borrowings
outstanding on the First Amendment Effective Date and (iii) for each such date
occurring after the fifth anniversary of the Effective Date but prior to the
Term Maturity Date, 2.500% of the aggregate principal amount of the Term
Borrowings outstanding on the First Amendment Effective Date.


SECTION 3.  Transactions on the Amendment Effective Date.


(a)  Concerning the Revolving Lenders, the Revolving Commitments and the
Revolving Loans.


(i) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, (A) each New Revolving Lender shall become, and each Consenting
Revolving Lender shall continue to be, a “Revolving Lender” and a “Lender” under
the Credit Agreement and (B) each New Revolving Lender shall have, and each
Consenting Revolving Lender shall continue to have, all the rights and
obligations of a “Revolving Lender” and a “Lender” holding a Revolving
Commitment or a Revolving Loan under the Credit Agreement.


(ii) Pursuant to Sections 2.18(b), 2.21(c) and 9.04(b) of the Credit Agreement,
on the Amendment Effective Date, (A) each Declining Revolving Lender shall be
deemed to have assigned, delegated and transferred its Revolving Commitments and
its Revolving Loans, as applicable, including any participations in LC
Disbursements, and (B) each Consenting Revolving Lender that will be allocated
an aggregate amount of the Revolving Commitments as of the Amendment Effective
Date that is less than the aggregate amount of Revolving Commitments of such
Consenting Revolving Lender immediately prior to the Amendment Effective Date
(as disclosed to such Consenting Revolving Lender by the Administrative Agent
prior to the date hereof) shall be deemed to have assigned, delegated and
transferred the portion of its Revolving Commitments in excess of such allocated
amount (together with a proportionate principal amount of the Revolving Loans
and participations in LC Disbursements of such Consenting Revolving Lender), in
each case together with all its interests, rights (other than its existing
rights to payments pursuant to Section 2.14 or 2.16 of the Credit Agreement) and
obligations under the Loan Documents in respect thereof, to JPMorgan, as
assignee, and, in the case of its Revolving Loans and participations in LC
Disbursements, at a purchase price equal to par (the “Revolving Loan Purchase
Price”).  Upon (1) payment to a Declining Revolving Lender of (x) the Revolving
Loan Purchase Price with respect to its Revolving Loans and participations in LC
Disbursements so assigned, delegated and transferred pursuant to this paragraph
(ii) (which shall be paid by JPMorgan) and (y) accrued and unpaid interest and
fees and other amounts owing under the Credit Agreement, in each case with
respect to the
 
 

--------------------------------------------------------------------------------

5
 
 
Revolving Commitments and Revolving Loans through but excluding the Amendment
Effective Date (which shall be paid by the Borrower), and (2) the satisfaction
of the applicable conditions set forth in Sections 2.18(b), 2.21(c), 2.21(e) and
9.04(b) of the Credit Agreement (but without the requirement of any further
action on the part of such Declining Revolving Lender, the Borrower or the
Administrative Agent), such Declining Revolving Lender shall cease to be a party
to the Credit Agreement in its capacity as a Revolving Lender and a Lender.


(iii) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, (A) to the extent any Consenting Revolving Lender will be
allocated an aggregate amount of the Revolving Commitments as of the Amendment
Effective Date that is more than the aggregate amount of the Revolving
Commitments of such Consenting Revolving Lender immediately prior to the
Amendment Effective Date (as disclosed to such Consenting Revolving Lender by
the Administrative Agent prior to the date hereof), each such Consenting
Revolving Lender agrees to assume from JPMorgan the portion of such excess
amount (together with a proportionate principal amount of the Revolving Loans
and participations in LC Disbursements (in the case of the Revolving Loans and
participations in LC Disbursements, at a purchase price equal to par)) and (B)
each New Revolving Lender, if any, set forth on Schedule I hereto agrees to
assume from JPMorgan Revolving Commitments in an aggregate amount equal to the
amount disclosed to such New Revolving Lender by the Administrative Agent prior
to the date hereof (together with a proportionate principal amount of the
Revolving Loans and participations in LC Disbursements (in the case of the
Revolving Loans and participations in LC Disbursements, at a purchase price
equal to par)).


(iv) Each New Revolving Lender, if any, by delivering its signature page to this
Amendment and assuming Revolving Commitments and Revolving Loans in accordance
with Section 3(a)(iii) hereof, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Loan Document and each other document
required to be approved by the Administrative Agent or any Lenders, as
applicable, on the Amendment Effective Date.


(v) For purposes of clarity, all Revolving Loans, Revolving Commitments and
Letters of Credit outstanding immediately prior to the Amendment Effective Date
shall continue to be outstanding as Revolving Loans, Revolving Commitments and
Letters of Credit, respectively, under the Credit Agreement on and after the
Amendment Effective Date, subject to the terms of the Credit Agreement.


(vi) The transactions described in this Section 3(a) will be deemed to satisfy
the requirements of Sections 2.18(b) and 9.04 of the Credit Agreement in respect
of the assignment of the Revolving Commitments,
 
 

--------------------------------------------------------------------------------

6
 
 
Revolving Loans and participations in LC Disbursements so assigned, delegated
and transferred pursuant to Section 3(a)(ii) hereof, and this Amendment will be
deemed to be an Assignment and Assumption with respect to such assignments.


(vii) Immediately after giving effect to the consummation of the transactions
described in this Section 3(a), the aggregate amount of the Revolving
Commitments of each Consenting Revolving Lender and each New Revolving Lender is
set forth opposite such Lender’s name on Schedule I hereto.


(b)  Concerning the Term Lenders and the Term Loans.


(i) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, (A) each New Term Lender shall become, and each Consenting Term
Lender shall continue to be, a “Term Lender” and a “Lender” under the Credit
Agreement and (B) each New Term Lender shall have, and each Consenting Term
Lender shall continue to have, all the rights and obligations of a “Term Lender”
and a “Lender” holding a Term Loan under the Credit Agreement.


(ii) Pursuant to Sections 2.18(b), 2.21(c) and 9.04(b) of the Credit Agreement,
on the Amendment Effective Date, (A) each Declining Term Lender shall be deemed
to have assigned, delegated and transferred its Term Loans, and (B) each
Consenting Term Lender that will be allocated an aggregate principal amount of
the Term Loans as of the Amendment Effective Date that is less than the
aggregate principal amount of Term Loans of such Consenting Term Lender
immediately prior to the Amendment Effective Date (as disclosed to such
Consenting Term Lender by the Administrative Agent prior to the date hereof)
shall be deemed to have assigned, delegated and transferred the portion of its
Term Loans in excess of such allocated amount, in each case together with all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.14 or 2.16 of the Credit Agreement) and obligations under the Loan
Documents in respect thereof, to JPMorgan, as assignee, at a purchase price
equal to par (the “Term Loan Purchase Price”).  Upon (1) payment to a Declining
Term Lender of (x) the Term Loan Purchase Price with respect to its Term Loans
so assigned, delegated and transferred pursuant to this paragraph (ii) (which
shall be paid by JPMorgan) and (y) accrued and unpaid interest and fees and
other amounts owing under the Credit Agreement, in each case with respect to the
Term Loans through but excluding the Amendment Effective Date (which shall be
paid by the Borrower), and (2) the satisfaction of the applicable conditions set
forth in Sections 2.18(b), 2.21(c), 2.21(e) and 9.04(b) of the Credit Agreement
(but without the requirement of any further action on the part of such Declining
Term Lender, the Borrower or the Administrative Agent), such Declining
 
 

--------------------------------------------------------------------------------

7
 
 
Term Lender shall cease to be a party to the Credit Agreement in its capacity as
a Term Lender and a Lender.


(iii) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, (A) to the extent any Consenting Term Lender will be allocated
an aggregate principal amount of the Term Loans as of the Amendment Effective
Date that is more than the aggregate principal amount of the Term Loans of such
Consenting Term Lender immediately prior to the Amendment Effective Date (as
disclosed to such Consenting Term Lender by the Administrative Agent prior to
the date hereof), each such Consenting Term Lender agrees to assume from
JPMorgan, at a purchase price equal to par, the portion of such excess amount
and (B) each New Term Lender, if any, set forth on Schedule II hereto agrees to
assume from JPMorgan, at a purchase price equal to par, Term Loans in an
aggregate principal amount equal to the amount disclosed to such New Term Lender
by the Administrative Agent prior to the date hereof.


(iv) Each New Term Lender, if any, by delivering its signature page to this
Amendment and assuming Term Loans in accordance with Section 3(b)(iii) hereof,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be approved by the
Administrative Agent or any Lenders, as applicable, on the Amendment Effective
Date.


(v) For purposes of clarity, all Term Loans outstanding immediately prior to the
Amendment Effective Date shall continue to be outstanding as Term Loans under
the Credit Agreement on and after the Amendment Effective Date, subject to the
terms of the Credit Agreement.


(vi) The transactions described in this Section 3(b) will be deemed to satisfy
the requirements of Sections 2.18(b) and 9.04 of the Credit Agreement in respect
of the assignment of the Term Loans so assigned, delegated and transferred
pursuant to Section 3(b)(ii) hereof, and this Amendment will be deemed to be an
Assignment and Assumption with respect to such assignments.


SECTION 4.  Tack-On Term Loans.


(a)  Subject to the satisfaction of the conditions precedent set forth in
Section 6 hereof, each Tack-On Term Lender agrees, severally and not jointly, to
make, on the Amendment Effective Date, a Tack-On Term Loan to the Borrower in an
aggregate principal amount equal to its Tack-On Term Commitment.  The Tack-On
Term Commitment of each Tack-On Term Lender shall automatically terminate upon
the making of the Tack-On Term Loans on the Amendment Effective Date.  The net
proceeds of the Tack-On Term Loans shall be used by the Borrower to pay all fees
and expenses of the Borrower payable in connection with this Amendment and for
general
 
 

--------------------------------------------------------------------------------

8
 
 
corporate purposes.  The transactions contemplated by this Section 4(a) are
collectively referred to as the “Tack-On Facility Transactions”.


(b)  Immediately upon the consummation of the Tack-On Facility Transactions, (i)
each reference to the terms “Term Lender” and “Lender” in the Loan Documents
shall be deemed to include the Tack-On Term Lenders and (ii) each reference to
the term “Term Loans” in the Loan Documents shall be deemed to include the
Tack-On Term Loans.


(c)  On and after the Amendment Effective Date, all Existing Term Loans and all
Tack-On Term Loans shall constitute the same Class of Loans for all purposes of
the Credit Agreement.  Commencing on the Amendment Effective Date, the initial
Interest Period for all Term Loans (including, for purposes of clarity, the
Tack-On Term Loans) shall be the Interest Period specified in the Borrowing
Request submitted by the Borrower with respect the Term Borrowing consisting of
the Tack-On Term Loans to be made on the Amendment Effective Date.


(d)  Immediately after giving effect to the consummation of the transactions
described in Section 3(b) hereof and this Section 4, the aggregate principal
amount of the Term Loans held by each Tack-On Term Lender, each Consenting Term
Lender and each New Term Lender is set forth opposite such Lender’s name on
Schedule II hereto.


SECTION 5.  Representations and Warranties.  The Borrower represents and
warrants to the Administrative Agent and to each of the Lenders that:


(a)  This Amendment has been duly authorized, executed and delivered by the
Borrower and each of this Amendment and the Credit Agreement, as amended hereby,
constitutes its legal, valid and binding obligation, enforceable against the
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


(b)  The representations and warranties of the Borrower set forth in the Loan
Documents are true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the Amendment Effective Date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty is true and correct in all material
respects (or in all respects, as applicable) as of such earlier date.


(c)  At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.


SECTION 6.  Effectiveness.  This Amendment shall become effective as of the date
first above written (the “Amendment Effective Date”) when:
 
 

--------------------------------------------------------------------------------

9

 
(a)  the Administrative Agent shall have received (i) counterparts of this
Amendment that, when taken together, bear the signatures of the Borrower, each
of the Consenting Lenders, each of the New Lenders and each of the Tack-On Term
Lenders, (ii) a certificate of the Borrower in substantially the form of the
certificate delivered to the Administrative Agent pursuant to Section 4.01(c) of
the Credit Agreement on the Effective Date and (iii) a favorable written opinion
(addressed to the Administrative Agent, the Issuing Bank and the Lenders
(including the Consenting Lenders, the New Lenders and the Tack-On Term
Lenders)) of Cravath, Swaine & Moore LLP, special New York counsel to the
Borrower, dated as of the Amendment Effective Date;


(b)  each of the applicable conditions set forth in Sections 2.18(b), 2.21(c),
2.21(e) and 9.04(b) of the Credit Agreement shall have been satisfied;


(c)  each of the representations and warranties set forth in Section 5 hereof
shall be true and correct;


(d)  the Borrower shall (i) be in compliance on a Pro Forma Basis after giving
effect to the incurrence of the Tack-On Term Loans (and the application of the
proceeds therefrom) with the covenants contained in Sections 6.09 (if
applicable) and 6.10 of the Credit Agreement recomputed as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements are required to have been delivered pursuant to Section 5.01(a) or
Section 5.01(b) of the Credit Agreement and (ii) have delivered a certificate of
a Responsible Officer certifying as to compliance with clause (i) above,
together with reasonably detailed calculations demonstrating such compliance;


(e)  The Administrative Agent shall have received a certificate, dated as of the
Amendment Effective Date, and signed by a Responsible Officer, confirming
compliance with the conditions set forth in Sections 4.02(a) and 4.02(b) of the
Credit Agreement;


(f)  the Lenders (including the Consenting Lenders, the New Lenders and the
Tack-On Term Lenders) shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, in each case to the extent requested in writing to the Borrower not
later than five Business Days prior to the proposed Amendment Effective Date;


(g)  the Administrative Agent shall have received payment of all fees and
expenses required to be paid or reimbursed by the Borrower under or in
connection with this Amendment, including those fees and expenses set forth in
Section 10 hereof;


(h)  the Borrower shall have paid all unpaid interest and any other amounts
(including any breakage costs) in respect of the Existing Term Loans and, solely
to the extent required under Section 3(a)(ii) hereof, the outstanding Revolving
Loans, that has accrued to but excluding the Amendment Effective Date; and
 
 

--------------------------------------------------------------------------------

10

 
(i)  the Borrower shall have delivered to the Administrative Agent a Borrowing
Request with respect to the Borrowing of the Tack-On Term Loans to be made on
the Amendment Effective Date.


SECTION 7.  Credit Agreement.  Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Borrower under the Credit Agreement or any other
Loan Document and (b) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle the Borrower to any future consent to, or
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. 
After the Amendment Effective Date, any reference in the Loan Documents to the
Credit Agreement shall mean the Credit Agreement as modified hereby.  This
Amendment shall constitute a “Loan Document”, the New Revolving Lenders shall
constitute “Revolving Lenders” and “Lenders”, and the New Term Lenders and the
Tack-On Term Lenders shall constitute “Term Lenders” and “Lenders”, in each case
for all purposes of the Credit Agreement and the other Loan Documents.


SECTION 8.  Applicable Law; Waiver of Jury Trial.  (a)  THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)  EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.


SECTION 9.  Counterparts; Amendment.  This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging shall be effective as delivery of an original executed counterpart of
this Amendment.  This Amendment may not be amended nor may any provision hereof
be waived except pursuant to a writing signed by the Borrower, the
Administrative Agent and each of the Lenders.


SECTION 10.  Fees and Expenses.  (a)   The Borrower agrees to pay to the
Administrative Agent, for the account of each Consenting Lender and each New
Lender, an extension consent fee equal to  0.04% of the sum of the aggregate
amount of Revolving Commitments and the aggregate principal amount of Term
Loans, in each case
 
 

--------------------------------------------------------------------------------

11
 
 
of such Lender immediately after giving effect to the consummation of the
transactions specified in Section 3 hereof (but, for the avoidance of doubt,
prior to giving effect to the transactions specified in Section 4 hereof).  The
fees payable pursuant to this Section 10(a) will be paid in dollars in
immediately available funds on the Amendment Effective Date.


(b)  The Borrower agrees to pay to the Administrative Agent, for the account of
each Tack-On Term Lender, an upfront fee equal to 0.20% of the aggregate
principal amount of the Tack-On Term Loans funded by such Tack-On Term Lender on
the Amendment Effective Date.  The fees payable pursuant to this Section 10(b)
will be paid in dollars in immediately available funds on the Amendment
Effective Date.


(c)  Notwithstanding anything herein to the contrary, with respect to the
transactions contemplated by this Amendment, (i) the Administrative Agent hereby
agrees to waive payment of the processing and recordation fee of $3,500 to the
extent such fee is required under Section 9.04(b)(ii) of the Credit Agreement
and (ii) each Lender that has separately notified the Borrower that it has
agreed to waive payment of the break funding costs required to be paid under
Section 2.15 of the Credit Agreement in connection with the transactions
contemplated by Section 4 hereof hereby agrees to such waiver.


(d)  The Borrower agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Amendment to the
extent required under Section 9.03 of the Credit Agreement.


SECTION 11.  Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
 
[Signature Pages Follow]

 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
 

  CROWN CASTLE INTERNATIONAL CORP., as the Borrower          
 
By
 
     /s/ Jay A. Brown       Name:  Jay A. Brown       Title:    President and
Chief Executive Officer          

 
 
[First Amendment Signature Page]

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
individually (solely for purposes of Sections 3(a)(ii) and
3(b)(ii) hereof) and as Administrative Agent and an
Issuing Bank
         
 
By
       /s/ David Migliardi       Name:  David Migliardi       Title:    Vice
President          

 
 
[First Amendment Signature Page]

--------------------------------------------------------------------------------

 
 

  BANK OF AMERICA, N.A., as an Issuing Bank          
 
By
       /s/ Jonathan Tristan       Name:  Jonathan Tristan       Title:    Vice
President          

 
 
[First Amendment Signature Page]

--------------------------------------------------------------------------------

 
[Lender Signature Pages on file with the Administrative Agent]
 
 
[First Amendment Signature Page]

--------------------------------------------------------------------------------

 
SCHEDULE I


New Revolving Lenders and Consenting Revolving Lenders
 
[On file with the Administrative Agent]


--------------------------------------------------------------------------------

 
SCHEDULE II

New Term Lenders, Consenting Term Lenders and Tack-On Term Lenders


[On file with the Administrative Agent]
 
 



--------------------------------------------------------------------------------

 
 
SCHEDULE III


Tack-On Term Lenders


[On file with the Administrative Agent]

 
 